

Exhibit 10.10
64029425v14




PROPERTY MANAGEMENT AND LEASING AGREEMENT
 
This PROPERTY MANAGEMENT AND LEASING AGREEMENT (this “Agreement”) is made and
entered into as of February 10, 2017, among BEHRINGER HARVARD OPPORTUNITY
REIT II, INC., a Maryland corporation (“BH Opportunity REIT II”), BEHRINGER
HARVARD OPPORTUNITY OP II LP, a Texas limited partnership (“BH Opportunity II
LP”), the Existing Owner Signatories (as defined below) and LSG-BH II PROPERTY
MANAGER LLC, a Delaware limited liability company (the “Manager”).
 
WHEREAS, BH Opportunity II LP was organized to acquire, own, operate, lease and
manage real estate properties on behalf of BH Opportunity REIT II; and
 
WHEREAS, BH Opportunity II LP, BH Opportunity REIT II and Behringer Harvard
Opportunity II Management Services, LLC (“Original Manager”) previously entered
into that certain Amended and Restated Property Management and Leasing
Agreement, dated August 13, 2008, as amended by that First Amendment to the
Amended and Restated Property Management and Leasing Agreement, dated June 6,
2014, as amended by that Second Amendment to the Amended and Restated Property
Management and Leasing Agreement, dated July 25, 2016; and
 
WHEREAS, Owner desires to replace the Original Manager with the Manager, and to
have the Manager manage and coordinate the leasing of certain of the real estate
properties acquired by Owner under the terms and conditions set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:
 
ARTICLE I
 
DEFINITIONS
 
Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement, and the definitions of such terms are equally applicable both to
the singular and plural forms thereof:
 
1.1“Advisor” means LSG-BH II Advisor LLC, a Delaware limited liability company,
or its successor as advisor of BH Opportunity REIT II.


1.2“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, 10% or more
of the outstanding voting securities of such other Person; (ii) any Person 10%
or more of whose outstanding voting







--------------------------------------------------------------------------------




securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by or under common control with such other Person; (iv)
any executive officer, director, trustee or general partner of such other
Person; or (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.


1.3“Bankruptcy Code” has the meaning set forth in Section 8.17 hereof.


1.4“Construction Supervision Fee” has the meaning set forth in Section 5.2
hereof.


1.5“Construction Work” has the meaning set forth in Section 5.2 hereof.


1.6“Contracts” has the meaning set forth in Section 3.2 hereof.


1.7“Current Owners” means all existing Owners who are signatories to this
Agreement as of the date of this Agreement and who are listed on Schedule A
hereto. The Property owned by each Current Owner also is listed on Schedule A
hereto.


1.8Delayed Consent Owners” means all existing Owners who are signatories to this
Agreement as of the date of this Agreement and who are listed on Schedule B
hereto. The Property owned by each Delayed Consent Owner also is listed on
Schedule B hereto.


1.9“Economic Interest Percentage” means the percentage of capital contributed
directly or indirectly to the Joint Venture as compared with the total capital
contributed to the Joint Venture by all of the owners of the Joint Venture as
the percentage shall be calculated in good faith by the Owner.  Any in-kind
contribution shall be considered in the calculation of the Economic Interest
Percentage and valued at the fair market value of the contribution on the date
of contribution as determined by the Owner.


1.10“Existing Owner Signatories” means Current Owners and Delayed Consent
Owners.


1.11“Gross Revenues” means all amounts actually collected as rents or other
charges for the use and occupancy of the Properties, but excluding (i) interest
and other investment income of Owner, and (ii) proceeds received by Owner from a
sale, exchange, condemnation, eminent domain taking, casualty or other
disposition of assets of Owner.


1.12“Improvements” means any buildings, structures and equipment from time to
time located on the Properties and all parking and public common areas located
on the Properties.


1.13“Intellectual Property Rights” means all right, title and interest, whether
foreign or domestic, in and to any and all trade secrets, confidential
information, patents, inventions, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for these rights, as well as any and all similar rights and
license


-2-



--------------------------------------------------------------------------------




rights of any type under the laws or regulations of any governmental, regulatory
or judicial authority, foreign or domestic, and all renewals and extensions
thereof.


1.14“Joinder” means a joinder to this Agreement which shall be in substantially
the form of Exhibit B attached hereto.
 
1.15“Joint Venture” means an investment in a legal organization formed to
provide for the sharing of the risks and rewards in an enterprise co-owned and
operated for mutual benefit by two or more Persons and established to acquire or
hold Properties.


1.16“Lease” means, unless the context otherwise requires, any lease or sublease
made by Owner as landlord or by its predecessor.


1.17“Losses” has the meaning set forth in Section 6.5 hereof.


1.18“Management Fee” has the meaning set forth in Section 5.1 hereof.


1.19“Manager Indemnified Parties” has the meaning set forth in Section 6.5
hereof.


1.20“Minority JV Owners” means all existing Owners who are not signatories to
this Agreement as of the date of this Agreement and who are listed on Schedule C
hereto. The Property owned by each Minority JV Owner also is listed on Schedule
C hereto.


1.21“Notice” has the meaning set forth in Section 8.1 hereof.


1.22“Oversight Fee” has the meaning set forth in Section 5.1 hereof.


1.23“Owner” means, individually and collectively, BH Opportunity REIT II, BH
Opportunity II LP, each Existing Owner Signatory, each Minority JV Owner and any
other joint venture, limited liability company or other Affiliate of BH
Opportunity REIT II or BH Opportunity II LP that owns, in whole or in part, on
behalf of BH Opportunity REIT II, any Property or Properties.


1.24“Person” means an individual, corporation, association, business trust,
estate, trust, partnership, limited liability company or other legal entity.


1.25“Property” means any interest in real estate now owned by Owner and any
interest in real estate hereafter acquired by Owner containing income-producing
improvements or on which Owner will construct income-producing improvements.


1.26“Property Amendment” means an amendment to this Agreement describing a
Property and the Owner thereof and any variations to the basic terms and
conditions of this Agreement with respect to the Property related thereto, which
shall be in substantially the form of Exhibit A attached hereto.




-3-



--------------------------------------------------------------------------------




1.27“Proprietary Property” means all modeling algorithms, tools, computer
programs, know-how, methodologies, processes, technologies, ideas, concepts,
skills, routines, subroutines, operating instructions and other materials and
aides used in performing the duties set forth in Article II that relate to
management advice, services and techniques regarding current and potential
Properties, and all modifications, enhancements and derivative works of the
foregoing. 


1.28“Submanager” has the meaning set forth in Section 8.3 hereof.


1.29“Texas Tax Code” means the Texas Tax Code as amended by Texas H.B. 3, 79th
Leg., 3rd C.S. (2006), and reference to any provision of the Texas Tax Code Act
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
administrative rules as in effect from time to time.


1.30“Third-Party Leasing Agreement” has the meaning set forth in Section 8.4
hereof.


1.31“Third-Party Management Agreement” has the meaning set forth in Section 8.5
hereof.


ARTICLE II
 
APPOINTMENT AND STATUS OF MANAGER; SERVICES TO BE PERFORMED
 
2.1    Appointment of Manager. 


(a)Owner hereby engages and retains Manager as the manager and as tenant
coordinating agent of the Properties, and Manager hereby accepts such
appointment on the terms and subject to the conditions hereinafter set forth; it
being understood that this Agreement shall cause Manager to be, at law, Owner’s
agent upon the terms contained herein. 


(b)Owner and Manager shall execute a Property Amendment for each Property
hereafter acquired setting forth a description of the Property, the individual
legal Owner with respect to the Property, and any variations from the terms and
conditions set forth in this Agreement with respect to the management and
leasing of the Property. By executing a Property Amendment, each Owner will
become a signatory and party to this Agreement with respect to such new
Property.


(c)BH Opportunity REIT II shall cause each Minority JV Owner to execute a
Joinder in the form attached hereto as Exhibit B promptly after the date of this
Agreement. By executing a Joinder, each Minority JV Owner will become a
signatory and party to this Agreement.
 
2.2    Treatment Under Texas Margin Tax.  For purposes of the Texas margin tax,
Manager’s performance of the services specified in this Agreement may cause
Manager to


-4-



--------------------------------------------------------------------------------




conduct part of the active trade or business of Owner, and Manager’s
compensation may include both the payment of management fees and the
reimbursement of specified costs incurred in Manager’s conduct of the active
trade or business of Owner. If Manager were deemed to conduct part of the active
trade or business of Owner for purposes of the Texas Margin Act, (i) Owner and
Manager intend Manager to be, and shall treat Manager as, a “management company”
within the meaning of Section 171.0001(11) of the Texas Tax Code and (ii) Owner
and Manager will apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the Texas
Tax Code to Owner’s reimbursements paid to Manager pursuant to this Agreement of
specified costs and allocable wages and compensation. If applicable, Owner and
Manager further recognize and intend that as a result of the relationship
created by this Agreement, reimbursements paid to Manager pursuant to this
Agreement include (i) “flow‑through funds” that Manager is mandated by law or
fiduciary duty to distribute, within the meaning of Section 171.1011(f) of the
Texas Tax Code, and (ii) “flow-through funds” that Manager is mandated by
contract to distribute, within the meaning of Section 171.1011(g). If
applicable, the terms of this Agreement shall be interpreted in a manner
consistent with the characterization of Manager as a “management company” as
defined in Section 171.0001(11), and with the characterization of the
reimbursements as “flow-through funds” within the meaning of
Section 171.1011(f)-(g) of the Texas Tax Code.
 
2.3    General Duties.  Manager shall devote its commercially reasonable efforts
to performing its duties hereunder to manage, operate, maintain and lease the
Properties in a diligent, careful and vigilant manner.  The services of Manager
are to be of scope and quality not less than those generally performed by
professional property managers of other similar properties in that geographic
area.  Manager shall make available to Owner the full benefit of the judgment,
experience and advice of the members of Manager’s organization and staff with
respect to the policies to be pursued by Owner relating to the operation and
leasing of the Properties.
 
2.4    Specific Duties.  In addition to the specific authority granted to
Manager by Owner pursuant to Article III of this Agreement, Manager’s duties
include the following:


(a)Lease Obligations.  Manager shall perform all duties of the landlord under
all Leases insofar as such duties relate to operation, maintenance and
day-to-day management.  Manager shall also provide or cause to be provided, at
Owner’s expense, all services normally provided to tenants of like premises,
including, where applicable gas, electricity or other utilities required to be
furnished to commercial tenants, repairs and maintenance necessary to preserve
the Properties in their respective present conditions (normal wear and tear
excepted) and for the operating efficiency thereof, and cleaning and janitorial
service.  Manager shall arrange for and supervise the performance of all
installations and improvements in space leased to any tenant that are either
expressly required under the terms of the Lease of such space or that are
customarily provided to commercial tenants.
 
(b)Maintenance.  Manager shall cause the Properties to be maintained in a manner
consistent with, or substantially similar to, the manner in which similar rental
properties in that geographic region are maintained.  Manager’s duties and
supervision


-5-



--------------------------------------------------------------------------------




in this respect shall include cleaning the interior and the exterior of the
Improvements and making or supervising the repair, alterations and decoration of
the Improvements, subject to and in strict compliance with this Agreement and
the Leases.  Construction activities undertaken by Manager, if any, shall be
limited to activities related to the management, operation, maintenance, and
leasing of the Properties (e.g., repairs, renovations and leasehold
improvements), including planning and coordinating the construction of any
tenant-paid improvements.
 
(c)Leasing Functions.  Manager shall coordinate the leasing of the Properties
and shall negotiate and use its commercially reasonable efforts to secure
executed Leases from what Manager believes are qualified tenants, and to execute
same on behalf of Owner, if requested, for available space in the Properties,
such Leases to be in form and on terms approved by Owner and Manager.  Manager
shall be responsible for hiring all duly qualified and licensed leasing agents,
as necessary for the leasing of the Properties, and for otherwise overseeing and
managing the leasing process on behalf of Owner.
 
(d)Notice of Violations.  Manager shall forward to Owner promptly upon receipt
all written notices of violation or other written notices from any governmental
authority, and board of fire underwriters or any insurance company, and shall
make such recommendations regarding compliance with any such notice as Manager
believes is appropriate.
 
(e)Controlling Agreements.  Manager has received copies of (and will be provided
by Owner with copies of future) articles of incorporation, agreements of limited
partnership, joint venture agreements, operating agreements, loan agreements,
deeds of trust or mortgages and similar agreements or instruments, each as may
be amended from time to time, of Owner, as applicable (the “Controlling
Agreements”), and is and will be familiar with the terms thereof.  Manager shall
use reasonable care to avoid any act or omission that, in the performance of its
duties hereunder, shall in any way conflict with the terms of Controlling
Agreements.
 
(f)Branding.  Manager shall maintain and administer for Owner the standards of
branding established with respect to all billboards, signage and uniforms as
such standards are currently in existence for the existing Properties.
 
(g)Risk Management.  Manager shall provide to Owner risk management services,
including the following: assisting and providing ways to mitigate, minimize,
control and transfer risk through the prudent use of risk management, insurance
programs and recommendations of safety and loss control techniques; selecting
and managing insurance brokers and service products; preparing underwriting data
for use in marketing insurance programs; negotiating and placing insurance and
related services; serving as liaison for insurance brokers and monitoring
insurance premium invoices for accuracy; managing and settling loss control and
insurance claims; consulting and coordinating  insurance requirements for
financing Properties; reviewing


-6-



--------------------------------------------------------------------------------




and monitoring sub-contractor certificates of insurance; and consulting
regarding insurance verbiage requirements for leases and contracts.
 
(h)Real Estate Tax Management.  Manager shall provide to Owner tax management
services with respect to the Properties, including the following: coordinating
payment of real estate taxes; contesting real estate taxes, as Manager deems
appropriate; accounting for all bills to be processed at any given installment,
and following up on missing bills; data entry of tax amounts and equalized
values when available; providing copies of documents as requested (including
following up on cancelled checks, monitoring payment by third parties,
communicating with interested parties and forwarding tax bills to purchasers and
other parties as necessary).
 
(i)Technology Use and Support.  Manager shall utilize the software and
technology platforms that it believes are appropriate in connection with
fulfilling its duties under this Agreement.  In addition, Manager shall provide
technical support and maintenance with respect to any technology used in the
maintenance, operation, management and leasing of the Properties.
 
2.5     The Account.  Manager shall establish and maintain a separate checking
account (the “Account”) into which all rent and other monies collected from
tenants shall be deposited.  All monies deposited from time to time in the
Account shall be deemed to be trust funds and shall be and remain the property
of Owner and shall be withdrawn and disbursed by Manager for the account of
Owner only as expressly permitted by this Agreement.  No monies collected by
Manager on Owner’s behalf shall be commingled with funds of Manager.  The
Account shall be maintained, and monies shall be deposited therein and withdrawn
therefrom, in accordance with the following:
 
(a)All sums received from rents and other income from the Properties shall be
promptly deposited by Manager in the Account.  Manager may endorse any and all
checks received in connection with the operation of any Property and drawn to
the order of Owner, and Owner shall, upon request by Manager, furnish Manager’s
depository with an appropriate authorization for Manager to make such
endorsement.  Manager shall have the right to designate two or more persons who
shall be authorized to draw against the Account, but only for purposes
authorized by this Agreement.
 
(b)All sums due to Manager hereunder, whether for compensation, reimbursement
for expenditures, or otherwise, as herein provided, shall be a charge against
the operating revenues of the Properties and shall be paid or withdrawn by
Manager from the Account prior to the making of any other disbursements
therefrom.
 
(c)By the 15th day after the end of each month, Manager shall forward to Owner
all monies contained in the Account other than a reasonable reserve and any
other amounts otherwise provided in the budget for the relevant property which
shall remain in the Account.  Manager shall maintain such other accounts as
shall be deemed


-7-



--------------------------------------------------------------------------------




appropriate by Owner, including any account in respect of a particular Property
or as is requirement under any loan agreement.
 
2.6    Accounting, Records and Reports.
 
(a)Records.  Manager shall maintain all office records and books of account and
shall record therein, and keep copies of, each invoice received from services,
work and supplies ordered in connection with the maintenance and operation of
the Properties.  Such records shall be maintained on a double entry basis. 
Owner and persons designated by Owner shall at all reasonable time have access
to and the right to audit and make independent examinations of such records,
books and accounts and all vouchers, files and all other material pertaining to
the Properties and this Agreement, all of which Manager agrees to keep safe,
available and separate from any records not pertaining to the Properties, at a
place recommended by Manager and approved by Owner.
 
(b)Monthly Reports.  On or before the 15th day after the end of each month
during the term of this Agreement, Manager shall prepare and submit to Owner the
following reports and statements with respect to each Property:
 
(i)
rental collection record;
 
 
(ii)
monthly operating statement;
 
 
(iii)
copies of cash disbursements ledger entries for such period, if requested by
Owner upon 15 days’ written notice;
 
 
(iv)
copies of cash receipts ledger entries for such period, if requested by Owner
upon 15 days’ written notice;
 
 
(v)
the original copies of all contracts entered into by Manager on behalf of Owner
during such period, if requested by Owner upon 15 days’ written notice; and
 
 
(vi)
copies of ledger entries for such period relating to security deposits
maintained by Manager, if requested by Owner upon 15 days’ written notice.

 
(c)Budgets and Leasing Plans.  Not later than November 15 of each calendar year,
Manager shall prepare and submit to Owner for its approval an operating budget
and a marketing and leasing plan on each Property for the calendar year
immediately following such submission (each, an “Annual Budget”).  In connection
with any acquisition of a Property by Owner, Manager shall prepare an Annual
Budget for the remainder of the calendar year.  Each Annual Budget shall
incorporate financial models and analysis prepared by Manager with respect to
that property.  Each Annual Budget


-8-



--------------------------------------------------------------------------------




shall be in the form of the budget and plan approved by Owner prior to the date
thereof.  As often as reasonably necessary during the period covered by any such
budget, Manager may submit to Owner for its approval an updated Annual Budget
incorporating any changes as shall be necessary to reflect cost over-runs and
the like during that period.  If Owner does not disapprove any proposed Annual
Budget within 30 days after receipt thereof by Owner, the Annual Budget shall be
deemed approved.  If Owner shall disapprove any proposed Annual Budget, it shall
so notify Manager within said 30-day period and explain the reasons therefor. 
If Owner disapproves of any proposed Annual Budget, Manager shall submit a
revised Annual Budget, as applicable, within 10 days of receipt of the notice of
disapproval, and Owner shall have 10 days to provide notice to Manager if it
disapproves of the revised Annual Budget.  If a proposed Annual Budget is not
approved by December 31 of any calendar year,  Manager shall operate the
applicable Property pursuant to the proposed Annual Budget for the following
calendar year with respect to those portions approved by Owner and in accordance
with the prior year’s Annual Budget with respect to those portions not approved
by Owner (with the exception of (i) non-recurring expenditures and capital
expenditures which shall be deemed removed from the prior year’s Annual Budget,
and (ii) actual increases for real estate taxes, which shall be deemed added to
the prior year’s Annual Budget).


(d)Additional Costs.  Manager will not incur any costs other than those included
in, and only to the extent provided for (subject to reasonable deviation for
changes in market costs), in any Annual Budget except for:
 
(i)
tenant improvements and real estate commissions required under a Lease;
 
 
(ii)
maintenance or repair costs under $5,000 per Property;
 
 
(iii)
costs incurred in emergency situations in which action is immediately necessary
for the preservation or safety of a Property, or for the safety of occupants or
other persons (or to avoid the suspension of any necessary service at a
Property);
 
 
(iv)
expenditures for real estate taxes and assessment; and
 
 
(v)
maintenance supplies calling for an aggregate purchase price less than $25,000
per annum for all Properties.

 
Annual Budgets prepared by Manager shall be for planning and informational
purposes only, and Manager shall have no liability to Owner for any failure to
meet any Annual Budget.  However, Manager will use commercially reasonable
efforts to operate within the approved Annual Budget.
 
(e)    Legal Requirements.  Manager shall execute and file when due all forms,
reports and returns required by law relating to the employment of its
personnel.  Manager


-9-



--------------------------------------------------------------------------------




shall be responsible for notifying Owner in the event Manager receives notice
that any Improvement on a Property or any equipment therein does not comply with
the requirements of any statute, ordinance, law or regulation of any
governmental body or of any public authority or official thereof having or
claiming to have jurisdiction thereover.  Manager shall promptly forward to
Owner any complaints, warnings, notices or summonses received by it relating to
such matters.  Owner represents that to the best of its knowledge each of its
Properties and any equipment thereon will upon acquisition by Owner comply with
all such requirements.  Owner authorizes Manager to disclose the ownership of
each Property by Owner to any such officials.
 
2.7    Dealings with Advisor.  Unless Owner specifically informs Manager to the
contrary, Advisor may perform any of the obligations or exercise any of the
rights of Owner under this Agreement.
 
ARTICLE III
 
AUTHORITY GRANTED TO MANAGER AND CERTAIN OWNER OBLIGATIONS
 
3.1    Authority As To Tenants, Etc.  Owner agrees and does hereby give Manager
the following exclusive authority and powers (all of which shall be exercised
either in the name of Manager, as manager for Owner, or in the name or Owner
entered into by Manager as Owner’s authorized agent, and Owner shall assume all
expenses in connection with such matters):
 
(a)to advertise each Property or any part thereof and to display signs thereon,
as permitted by law and subject to the terms and conditions of the leases;
 
(b)to pay all expenses of leasing each Property, including newspaper and other
advertising, signage, banners, brochures, referral commissions, leasing
commissions, finder’s fees and salaries, bonuses and other compensation of duly
qualified and licensed leasing personnel responsible for the leasing of each
Property;
 
(c)to cause references of prospective tenants to be investigated, it being
understood and agreed by the parties hereto that Manager does not guarantee the
creditworthiness or collectability of accounts receivable from tenants, users or
lessees; and to negotiate new Leases and renewals and cancellations of existing
Leases that shall be subject to Manager obtaining Owner’s approval;
 
(d)to collect from tenants all or any of the following: a late rent
administrative charge, a non-negotiable check charge, credit report fee, a
subleasing administrative charge or broker’s commission;
 
(e)to terminate tenancies and to sign and serve in the name of Owner of each
Property such notices as are deemed necessary by Manager;
 


-10-



--------------------------------------------------------------------------------




(f)to institute and prosecute actions to evict tenants and to recover possession
of each Property or portions thereof; and
 
(g)with Owner’s authorization, to sue for and in the name of Owner and recover
rent and other sums due; and to settle, compromise, and release such actions or
suits, or reinstate such tenancies.  All expenses of litigation, including
attorneys’ fees, filing fees and court costs that Manager shall incur in
connection with the collecting of rent and other sums, or to recover possession
of any Property or any portion thereof, shall be deemed to be an operational
expense of each Property.  Manager and Owner shall concur on the selection of
the attorneys to handle such litigation.
 
3.2    Operational Authority.  Owner agrees and does hereby give Manager the
following exclusive authority and powers (all of which shall be exercised either
in the name of Manager, as manager for Owner, or in the name of Owner entered
into by Manager as Owner’s authorized agent, and, unless otherwise provided
herein, Owner shall assume all expenses in connection with such matters):
 
(a)to hire, supervise, discharge, and pay all labor required for the operation
and maintenance and leasing of each Property including but not limited to
on-site personnel, managers, assistant managers, leasing consultants, engineers,
janitors, maintenance supervisors and other employees required for the operation
and maintenance of each Property, including personnel spending a portion of
their working hours (to be charged on a pro rata basis) at each Property.  Any
personnel hired by Manager to maintain, operate and lease the Properties shall
be the employees or independent contractors of Manager and not of Owner. 
Manager shall use due care in selecting and supervising these employees or
independent contractors.  With respect to these employees, Manager shall be
responsible for maintaining timekeeping records, processing regular payroll,
filing payroll tax reports on a timely basis, ensuring compliance with wage and
tax laws and tracking benefit hours and garnishments and child support orders. 
All expenses of these employees’ employment shall be deemed operational expenses
of the Property.
 
(b)to make or cause to be made all ordinary repairs and replacements necessary
to preserve each Property in its present condition and for the operating
efficiency thereof and all alterations required to comply with Lease
requirements;
 
(c)to prepare, negotiate, enter into and administer any Leases;
 
(d)to prepare, negotiate and enter into, as Manager of each Property,
(i) contracts for all items on budgets that have been approved by Owner,
(ii) any repairs for items not exceeding $5,000, (iii) any emergency services,
(iv) appropriate service agreements and labor agreements for normal operation of
each Property with duly qualified and licensed Persons, which have terms not to
exceed three years, (v) agreements for all budgeted maintenance, minor
alterations, and utility services, including, but not limited to, electricity,
gas, fuel, water, telephone, window washing,


-11-



--------------------------------------------------------------------------------




scavenger service, landscaping, snow removal, pest exterminating, decorating and
legal services, in connection with the Leases and relating to each Property, and
(vi) any other service agreements as Manager may consider appropriate
(collectively, the “Contracts”); and
 
(e)to purchase supplies and pay all bills in accordance with the Annual Budget
or as permitted under Sections 2.6(d)(ii) and 2.6(d)(v).
 
Manager shall use commercially reasonable efforts to obtain the foregoing
services and utilities for each Property on terms consistent with, or
substantially similar to, those available to similar rental properties in the
geographic region in which the Property is located.  Owner hereby appoints
Manager as Owner’s authorized Manager for the purpose of executing, as Manager
for said Owner, all Contracts.  Manager shall secure the approval of, and
execution of appropriate Contracts by, Owner for any non-budgeted and
non-emergency/contingency capital items, alterations or other expenditures in
excess of $5,000 for any one item, securing for each item at least three written
bids, if practicable, or providing evidence satisfactory to Owner that the
Contract amount is lower than industry standard pricing in the geographic region
in which the Property is located, from responsible contractors.  Manager shall
have the right from time to time during the term hereof, to contract with and
make purchases from duly qualified and licensed Affiliates of Manager, provided
that contract rates and prices are no less favorable to Owner than those
available from unaffiliated third parties.  Manager may at any time and from
time to time request and receive the prior written authorization of Owner of the
Property of any one or more purchases or other expenditures, notwithstanding
that Manager may otherwise be authorized hereunder to make such purchases or
expenditures.
 
3.3    Rent and Other Collections.  Owner agrees and does hereby give Manager
the exclusive authority and powers (all of which shall be exercised either in
the name of Manager, as manager for Owner, or in the name or Owner entered into
by Manager as Owner’s authorized agent, and Owner shall assume all expenses in
connection with such matters) to collect rents, assessments and other items,
including tenant payments for real estate taxes, property liability and other
insurance, damages and repairs, common area maintenance, tax reduction fees and
all other tenant reimbursements, administrative charges, proceeds of rental
interruption insurance, parking fees, income from coin operated machines and
other miscellaneous income, due or to become due and give receipts therefor and
to deposit all such Gross Revenue collected hereunder in the Account.  Manager
shall also have the exclusive authority to collect and handle tenants’ security
deposits, including the right to apply such security deposits to unpaid rent,
and to comply, on behalf of Owner of each Property, with applicable state or
local laws concerning security deposits and interest thereon, if any.
 
3.4    Advances.  Manager shall not be required to advance any monies for the
care or management of any Property, but Owner agrees to advance all monies
necessary therefor, provided that any advanced amounts have been budgeted in the
Annual Budget.  If Manager shall elect to advance any money in connection with a
Property, Owner agrees to reimburse Manager within 30 days and hereby authorizes
Manager to deduct such advances from any monies due Owner.  In connection with
any insured losses or damages relating to any Property, Manager


-12-



--------------------------------------------------------------------------------




shall have the exclusive authority to handle all steps necessary regarding any
such claim; provided that Manager will not make any adjustments or settlements
in excess of $10,000 without Owner’s prior written consent.
 
3.5    Payment of Expenses.  Owner agrees and does hereby give Manager the
exclusive authority and power (all of which shall be exercised either in the
name of Manager, as manager for Owner, or in the name or Owner entered into by
Manager as Owner’s authorized agent, and Owner shall assume all expenses in
connection with such matters) to pay all expenses of each Property, including
utility and water charges, secure rent and assessments, from the Gross Revenue
collected in accordance with Section 3.3, from the Account.  All bills shall be
paid by Manager within the time required to obtain discounts, if any. Owner may
from time to time request that Manager forward certain bills to Owner promptly
after receipt, and Manager shall comply with any such request.  All expenses
shall be billed at net cost (i.e., less all rebates, commissions, discounts and
allowances, however designated).
 
It is understood that the Gross Revenue will be used first to pay the
compensation to Manager as contained in Article V, then operational expenses and
then any mortgage indebtedness, including real estate tax and insurance
impounds, but only as directed by Owner in writing and only if sufficient Gross
Revenue is available for such payments.  Nothing in this Agreement shall be
interpreted in such a manner as to obligate Manager to pay from Gross Revenue,
any expenses incurred by Owner prior to the commencement of this Agreement,
except to the extent Owner advances additional funds to pay such expenses.
 
3.6    Environmental Matters.  Owner hereby warrants and represents to Manager
that, to the best of Owner’s knowledge, no Property, upon acquisition by Owner,
nor any part thereof, will be used to treat, deposit, store, dispose of or place
any hazardous substance that may subject Manager to liability or claims under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C.A. Section 9607) or any constitutional provision, statute, ordinance,
law or regulation of any governmental body or of any order or ruling of any
public authority or official thereof, having or claiming to have jurisdiction
thereover.
 
3.7    Legal Status of Properties.  Owner represents that, to the best of its
knowledge, each Property and any equipment thereon does comply, or when acquired
by Owner, will comply, with all legal requirements and authorizes Manager to
disclose the identity of the owner of each Property to any such officials.  In
the event it is alleged or charged that any Improvement or any equipment on a
Property or any act or failure to act by Owner with respect to the Property or
the sale, rental, or other disposition thereof fails to comply with, or is in
violation of, any of the requirements of any constitutional provision, statute,
ordinance, law, or regulation of any governmental body or any order or ruling of
any public authority or official thereof having or claiming to have jurisdiction
thereover, and Manager, in its sole and absolute discretion, considers that the
action or position of Owner, with respect thereto may result in damage or
liability to Manager, Manager shall have the right to cancel this Agreement at
any time by written notice to Owner of its election so to do, which cancellation
shall be effective upon the service of such notice.  Such cancellation shall not
release the indemnities of Owner set forth in


-13-



--------------------------------------------------------------------------------




this Agreement and shall not terminate any liability or obligation of Owner to
Manager for any payment, reimbursement, or other sum of money then due and
payable to Manager hereunder.
 
3.8    Extraordinary Payments.  Owner agrees to give adequate advance written
notice to Manager if Owner desires that Manager make any extraordinary payment,
out of Gross Revenue, to the extent funds are available after the payment of
Manager’s compensation as provided for herein and all operational expenses, of
mortgage indebtedness, general taxes, special assessments or insurance premiums.
 
ARTICLE IV
 
EXPENSES
 
4.1    Owner’s Expenses.  Except as otherwise specifically provided, all costs
and expenses incurred hereunder by Manager in fulfilling its duties to Owner
shall be for the account of and on behalf of Owner.  Such costs and expenses
shall include the wages and salaries and other employee-related expenses of all
on-site and off-site employees of Manager who are engaged in the operation,
management, maintenance and leasing or access control of the Properties,
including taxes, insurance and benefits relating to such employees, costs of
technology related to the Properties, including computers, telephone systems and
property management and accounting software and any upgrades or conversions
thereof, and legal, travel and other out-of-pocket expenses that are directly
related to the management of specific Properties.  All costs and expenses for
which Owner is responsible under this Management Agreement shall be paid by
Manager out of the Account.  In the event the Account does not contain
sufficient funds to pay all said expenses, Owner promptly shall fund all sums
necessary to meet such additional costs and expenses.
 
4.2    Manager’s Expenses.  Manager shall, out of its own funds, pay all of its
general overhead and administrative expenses.
 
ARTICLE V
 
MANAGER’S COMPENSATION
 
5.1    Management Fees.  Owner shall pay Manager property management fees in an
amount equal to four percent (4.0%) of Gross Revenues (the "Management Fee") on
a monthly basis from the income received from the Properties over the term of
this Agreement. Certain of these Properties may be owned by Joint Ventures. When
the Manager is not paid by the Joint Venture directly in respect of its
services, the applicable Management Fee or Oversight Fee (as defined below) to
be paid by the Owner will be calculated by multiplying the Management Fee by the
Economic Interest Percentage owned directly or indirectly by the Owner in that
Property. In the event that Owner contracts directly with a third-party property
manager not affiliated with the Manager in respect of a Property for which the
Owner, in its sole discretion, has the ability to appoint or hire the Manager,
Owner shall pay Manager an oversight fee ("Oversight Fee") equal to one-half of
one percent (0.5%) of Gross Revenues. In no event will Owner pay both a


-14-



--------------------------------------------------------------------------------




Management Fee and an Oversight Fee to Manager with respect to any Property. If
Manager subcontracts its responsibilities hereunder to another Person, Manager
shall be solely responsible for the payment to the applicable third party. The
Management Fee includes the reimbursement of the specified cost incurred by the
Manager of engaging another person or entity to perform Manager's
responsibilities hereunder; provided, however, that Manager shall be responsible
for payment of all amounts to these third parties. Nothing herein shall prevent
Manager from entering fee-splitting arrangements with third parties with respect
to the Management Fee.
 
5.2    Construction Supervision Fees.  Manager shall supervise construction
performed by or on behalf of Owner with respect to the Properties, including
capital repairs and improvements, major building reconstruction and tenant
improvements (collectively, “Construction Work”).  In the event that Manager
supervises the Construction Work with respect to a Property, Owner shall pay
Manager a construction supervision fee equal to an amount not greater than five
percent (5%) of all hard construction costs incurred in connection with the
Construction Work (the “Construction Supervision Fee”).  Owner shall pay the
Construction Supervision Fee at the same time it makes payments to any third
party contractors in respect of any Construction Work at that Property.
 
5.3    Leasing Fees.  In addition to the compensation paid to Manager under
Section 5.1, Manager shall be entitled to receive a separate fee for the Leases
of new tenants and renewals of Leases with existing tenants in an amount not to
exceed the fee customarily charged in arm’s length transactions by others
rendering similar services in the same geographic area for similar properties as
determined by a survey of brokers and agents in such area.
 
5.4    Audit Adjustment.  If any audit of the records, books or accounts
relating to the Properties discloses an overpayment or underpayment of
Management Fees, Owner or Manager shall promptly pay to the other party the
amount of such overpayment or underpayment, as the case may be.  If such audit
discloses an overpayment of Management Fees for any fiscal year of more than the
correct Management Fees for such fiscal year, Manager shall bear the cost of
such audit.
ARTICLE VI
 
INSURANCE AND INDEMNIFICATION
 
6.1    Insurance to be Carried.
 
(a)Manager shall obtain and keep in full force and effect insurance on the
Properties against such hazards as Owner and Manager shall deem appropriate, but
in any event insurance sufficient to comply with the Leases and Controlling
Agreements shall be maintained. All liability policies shall provide sufficient
insurance satisfactory to both Owner and Manager and shall contain waivers of
subrogation for the benefit of Manager.
 
(b)Manager shall obtain and keep in full force and effect, in accordance with
the laws of the state in which each Property is located, workers’ compensation
and employer’s liability insurance applicable to and covering all employees of
Manager at the


-15-



--------------------------------------------------------------------------------




Properties, and Manager shall furnish Owner certificates of insurers evidencing
that such insurance is in effect.  If any work under this Agreement is
subcontracted as permitted herein, Manager shall include in each subcontract a
provision that the subcontractor shall also furnish Owner with such a
certificate.
 
6.2    Insurance Expenses.  Premiums and other expenses of such insurance, as
well as any applicable payments in respect of deductibles shall be borne by
Owner.
 
6.3    Cooperation with Insurers.  Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance that is in effect or
for which application has been made.  Manager shall use its commercially
reasonable efforts to comply with all requirements of insurers.
 
6.4    Accidents and Claims.  Manager shall promptly investigate and shall
report in detail to Owner all accidents, claims for damage relating to
ownership, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair thereof, and
shall prepare for approval by Owner all reports required by an insurance company
in connection with any such accident, claim, damage, or destruction.  Such
reports shall be given to Owner promptly, and any report not so given within 10
days after the occurrence of any such accident, claim, damage or destruction
shall be noted in the monthly operating statement delivered to Owner pursuant to
Section 2.6(b)(ii).  Manager is authorized to settle any claim against an
insurance company arising out of any policy and, in connection with such claim,
to execute proofs of loss and adjustments of loss and to collect and receipt for
loss proceeds.
 
6.5    Indemnification.
 
(a)    Indemnification of Manager. Owner shall indemnify, defend, protect, save
and hold harmless Manager, its Affiliates and their respective stockholders,
officers, directors, employees, managers, agents, representatives, successors
and assigns (collectively, the “Manager Indemnified Parties”), from and against
any and all claims, causes of action, demands, suits, proceedings, loss,
judgments, damage, awards, liens, fines, costs, attorneys’ fees and expenses, of
every kind and nature whatsoever (collectively, “Losses”) in connection with or
in any way related to (i) any Contract, (ii) each Property, including any past,
current or future allegations regarding treatment, depositing, storage, disposal
or placement by any Person other than Manager of hazardous substances on the
Property, and from liability for damage to each Property and injuries to or
death of any person whomsoever, and damage to Property, (iii) the willful
misconduct, gross negligence or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of Owner, or the failure of Owner
to correct any present or future violation or alleged violation of any and all
present or future laws, ordinances, statutes or regulations of any public
authority or official thereof, having or claiming to have jurisdiction
thereover, of which it has actual notice, and (iv) any matter, act or omission
occurring prior to the date hereof relating to, in connection with, or in
respect of, Owner or any of its Affiliates or any of their respective
businesses, assets or


-16-



--------------------------------------------------------------------------------




properties (including any claim or litigation asserted or instigated by a third
party); provided, however, that the indemnification and exculpation shall not
extend to any such Losses arising out of the willful misconduct, gross
negligence or unlawful acts (the unlawfulness having been adjudicated by a court
of proper jurisdiction) of Manager, its agents, servants, or employees; provided
further, however, that to the extent that Manager recovers insurance proceeds
with respect to any matter for which a Manager Indemnified Party is entitled to
indemnification, then the amount payable to such Manager Indemnified Party under
this Section 6.5 in respect of such matter shall be reduced by the amount of
such recovered insurance proceeds. Manager shall not be liable for any error of
judgment or for any mistake of fact or law, or for any thing that it may do or
refrain from doing, except in cases of willful misconduct, gross negligence or
unlawful acts (the unlawfulness having been adjudicated by a court of proper
jurisdiction). In addition, Owner shall advance funds to any Manager Indemnified
Party for reasonable legal fees and other reasonable costs and expenses incurred
as a result of any claim, suit, action or proceeding for which indemnification
is being sought; provided, however, that such Manager Indemnified Party
undertakes to repay the advanced funds to Owner, together with the applicable
legal rate of interest thereon, in cases in which such Manager Indemnified Party
is found pursuant to a final and non-appealable order or judgment to not be
entitled to indemnification.
 
(b)Indemnification of Owner.  Manager shall indemnify, defend, protect, save and
hold harmless Owner, its Affiliates and their respective stockholders, officers,
directors, employees, managers, agents, representatives, successors and assigns,
from any and all claims or liability for any injury or damage to any person or
property whatsoever for which Manager is responsible occurring in, on, or about
the Properties, including the Improvements, when the injury or damage shall be
caused by the willful misconduct, gross negligence or unlawful acts (the
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Manager, its agents, servants or employees, except to the extent that Owner
recovers insurance proceeds with respect to such matter.
 
 
ARTICLE VII
 
TERM AND TERMINATION
 
7.1    Term.  This Agreement shall commence on the date first written above and
shall continue until the fifth anniversary of such date and thereafter for
successive five-year renewal periods, unless on or before one year prior to the
date last above mentioned or on or before one year prior to the expiration of
any such renewal period, either party shall notify the other party in writing
that it elects to terminate this Agreement, in which case this Agreement shall
be thereby terminated on said last mentioned date. In addition, and
notwithstanding the foregoing, Owner may terminate this Agreement at any time
upon delivery of written notice to Manager not less than 30 days prior to the
effective date of termination, in the event of (and only in the event of) a
showing by Owner of willful misconduct, gross negligence, or deliberate
malfeasance by Manager in the performance of Manager’s duties hereunder. In
addition, any party may terminate


-17-



--------------------------------------------------------------------------------




this Agreement immediately upon the occurrence of a decree or order rendered by
a court having jurisdiction (a) adjudging Manager as bankrupt or insolvent,
(b) approving as properly filed a petition seeking reorganization, readjustment,
arrangement, composition or similar relief for Manager under the federal
bankruptcy laws or any similar applicable law or practice, or (c) appointing a
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of
Manager or a substantial part of the property of Manager, or for the winding up
or liquidation of its affairs. Any termination of this Agreement shall not
affect (a) any rights or obligations accrued to any party prior to termination
(subject to any offsetting claims for damages), including payment of property
management fees earned to the date of termination, or (b) the provisions of
Sections 6.5, 8.4 and 8.5, which shall survive any such termination.
  
7.2     Manager’s Obligations Upon Termination.  Upon the termination of this
Agreement, Manager shall cooperate with Owner and take all reasonable steps
requested by Owner to make an orderly transition of the Manager’s services,
including without limitation:
 
(a)Manager shall deliver to Owner, or its designee, all books and records with
respect to the applicable Property or Properties.
 
(b)Manager shall transfer and assign to Owner, or its designee, all service
contracts and personal property relating to or used in the operation and
maintenance of the applicable Property or Properties, except personal property
paid for and owned by Manager.  Manager shall also, for a period of 60 days
immediately following the date of such termination, make itself available to
consult with and advise Owner, or its designee, regarding the operation,
maintenance and leasing of the applicable Property or Properties.
 
(c)Manager shall render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of all Management Fees claimed
to be due to Manager and shall cause funds of Owner held by Manager relating to
the applicable Property or Properties to be paid to Owner or its designee.
 
(d)All provisions of this Agreement that require Manager to protect, defend,
save, hold and indemnify or to reimburse Owner shall survive any expiration or
termination of this Agreement and, if Owner is or becomes involved in any claim,
proceeding or litigation by reason of having been Owner, such provisions shall
apply as if this Agreement were still in effect.
 
7.3    Owner’s Obligations Upon Termination.  Upon the termination of this
Agreement, Owner shall cooperate with Manager and take all reasonable steps to
make an orderly transition of the Manager’s services to Owner, including without
limitation:
 
(a)Owner shall pay or reimburse Manager for any sums of money due it under this
Agreement for services and expenses prior to termination of this Agreement.  The
parties understand and agree that Manager may withhold funds for 60 days after
the end of the month in which this Agreement is terminated to pay bills
previously incurred but not yet invoiced and to close accounts. Should the funds
withheld be insufficient to


-18-



--------------------------------------------------------------------------------




meet the obligation of Manager to pay bills previously incurred, Owner will,
upon demand, advance sufficient funds to Manager to ensure fulfillment of
Manager’s obligation to do so, within 10 days of receipt of notice and an
itemization of such unpaid bills.
 
(b)Owner shall assume in writing all obligations under all Contracts entered
into by Manager, on behalf of Owner of the Property, upon the termination of
this Agreement.
 
(c)All provisions of this Agreement that require Owner to protect, defend, save,
hold and indemnify or to reimburse Manager shall survive any expiration or
termination of this Agreement and, if Manager is or becomes involved in any
claim, proceeding or litigation by reason of having been Manager, such
provisions shall apply as if this Agreement were still in effect.


7.4    Effectiveness. This Agreement shall be effective as of the date hereof;
provided, however, that with respect to each Delayed Consent Owner, this
Agreement shall be effective with respect to such Delayed Consent Owner as of
the date the applicable approval or consent pertaining to the Property or
Properties owned by such Delayed Consent Owner has been received or waived by
Manager; provided further, however, that with respect to each Minority JV Owner,
this Agreement shall be effective with respect to such Minority JV Owner as of
the date such Minority JV Owner executes a Joinder in the form attached hereto
as Exhibit B.


ARTICLE VIII
 
MISCELLANEOUS


 8.1    Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except
as herein otherwise specifically provided, shall be in writing and shall be:
 (a) delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; (c) sent by registered or certified mail, postage
pre-paid and return receipt requested; or (d) sent by facsimile transmission,
provided confirmation of receipt is received by sender and the
original Notice is sent or delivered contemporaneously by an additional method
provided in this Section 8.1; in each case so long as such Notice is addressed
to the intended recipient thereof as set forth below.  Any party may change its
address specified above by giving each party Notice of such change in accordance
with this Section 8.1. Any Notice shall be deemed given upon actual receipt (or
refusal of receipt).


-19-



--------------------------------------------------------------------------------






 
Owner:
Behringer Harvard Opportunity OP II LP
 
c/o Behringer Harvard Opportunity REIT II, Inc.
 
1985 Cedar Bridge Avenue, Suite 1
Lakewood, New Jersey 08701
 
Attention: Joseph E. Teichman, Esq.
                 General Counsel and Secretary
 
 
With a copy to:
Andreas K. Bremer
17130 Dallas Parkway
Suite 240
Dallas, TX 75248
Robert H. Bergdolt
DLA Piper LLP 
4141 Parklake Avenue
Suite 300
Raleigh, North Carolina 27612-2350
 
 
Manager:
LSG-BH II Property Manager LLC
1985 Cedar Bridge Avenue, Suite 1
Lakewood, New Jersey 08701
 
Attention: Joseph E. Teichman, Esq.
                 General Counsel and Secretary

 
With a copy to:
Proskauer Rose LLP
 
Eleven Times Square
 
New York, New York 10036
 
Attention:
Peter M. Fass, Esq.
 
 
James P. Gerkis, Esq.





8.2    Governing Law; Venue.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, and any action
brought to enforce the agreements made hereunder or any action which arises out
of the relationship created hereunder shall be brought exclusively in any of the
federal or state courts located in the Borough of Manhattan in New York City.
 
8.3    Assignment.  Manager may assign or delegate partially or in full its
duties and rights under this Agreement and the fees and compensation related
thereto to a duly qualified and licensed Affiliate of Manager without the
approval of Owner.  Any other assignment or delegation by Manager of its duties
and rights under this Agreement may be made only with the prior written consent
of Owner.  Owner acknowledges and agrees that any or all of the duties of
Manager as contained herein may be assigned or delegated by Manager and
performed by a duly


-20-



--------------------------------------------------------------------------------




qualified and licensed Person (“Submanager”) with whom Manager contracts for the
purpose of performing such duties.  Owner specifically grants Manager the
authority to enter into such a contract with a Submanager; provided that, unless
Owner otherwise agrees in writing with such Submanager, Owner shall have no
liability or responsibility to any such Submanager for the payment of the
Submanager’s fee or for reimbursement to the Submanager of its expenses or to
indemnify the Submanager in any manner for any matter; and provided further that
Manager shall require such Submanager to agree, in the written agreement setting
forth the duties and obligations of such Submanager, to indemnify Owner for all
Losses incurred by Owner as a result of the willful misconduct or gross
negligence of the Submanager, except that such indemnity shall not be required
to the extent that Owner recovers issuance proceeds with respect to such
matter.  Any contract entered into between Manager and a Submanager pursuant to
this Section 8.3 shall be consistent with the provisions of this Agreement,
except to the extent Owner otherwise specifically agrees in writing.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
  
8.4    Third-Party Leasing Services.  Manager acknowledges that from time to
time Owner may determine that it is in the best interests of Owner to retain a
third party to provide certain leasing services with respect to certain
Properties and to compensate such third party for such leasing services.  Upon
the prior written consent of Manager, Owner shall have the authority to enter
into such a contract for leasing services with a duly qualified and licensed
third party (a “Third-Party Leasing Agreement”); provided, however, that Manager
shall have no liability or responsibility to Owner for any of the duties and
obligations undertaken by such party, and Owner agrees to indemnify the Manager
Indemnified Parties for all Losses incurred by Manager as a result of acts of
such third party pursuant to the Third-Party Leasing Agreement.  To the extent
that leasing services are specifically required to be performed by a third party
pursuant to such Third-Party Leasing Agreement, Manager shall have no obligation
to perform such leasing services and Owner shall have no obligation to Manager
for leasing fees pursuant to Section 5.3.
 
8.5    Third-Party Management Services.  Manager acknowledges that from time to
time Owner may acquire interests in Properties in which Owner does not control
the determination of the party that is engaged to provide property management
and other services to be provided by Manager with respect to all Properties
acquired by Owner hereunder.  Upon the prior written consent of Manager, Owner
shall have the authority to acquire such interests in Properties for which a
duly qualified and licensed third party provides some or all of the services
otherwise required to be performed by Manager hereunder (a “Third-Party
Management Agreement”); provided, however, that Manager shall have no liability
or responsibility to Owner for any of the duties and obligations undertaken by
such third party, and Owner shall indemnify and hold harmless the Manager
Indemnified Parties, from and against all Losses incurred by any of them as a
result of the acts of such third party pursuant to the Third-Party Management
Agreement.  To the extent that property management and other services are
specifically required to be performed by a third party pursuant to such
Third-Party Management Agreement, Manager shall have no obligation to perform
such services and Owner shall have no obligation to Manager for compensation for
such services pursuant to Article V.
 


-21-



--------------------------------------------------------------------------------




8.6    No Waiver.  The failure of Owner to seek redress for violation or to
insist upon the strict performance of any covenant or condition of this
Agreement shall not constitute a waiver thereof for the future.
 
8.7    Amendments.  Except as this Agreement is amended by a Property Amendment
or a Joinder, this Agreement may be amended or supplemented only by an
instrument in writing signed by the parties hereto.
 
8.8    Headings.  The headings of the various subdivisions of this Agreement are
for reference only and shall not define or limit any of the terms or provisions
hereof.
 
8.9    Counterparts.  This Agreement may be executed with counterpart signatures
or in two or more counterparts, each of which shall be deemed an original, and
it shall not be necessary in making proof of this Agreement to produce or
account for more than one such counterpart.
 
8.10    Entire Agreement.  This Agreement (including the Property Amendments and
Joinders) contains the entire understanding and all agreements between Owner and
Manager respecting the management of the Properties.  There are no
representations, agreements, arrangements or understandings, oral or written,
between Owner and Manager relating to the management of the Properties that are
not fully expressed herein.
 
8.11    Disputes.  If there shall be a dispute between Owner and Manager
relating to this Agreement resulting in litigation, the prevailing party in such
litigation shall be entitled to recover from the other party to such litigation
such amount as the court shall fix as reasonable attorneys’ fees.
 
8.12    Activities of Manager.  The obligations of Manager pursuant to the terms
and provisions of this Agreement shall not be construed to preclude Manager from
engaging in other activities or business ventures, whether or not such other
activities or ventures are in competition with Owner or the business of Owner.
 
8.13    Independent Contractor.  Manager and Owner shall not be construed as
joint venturers or partners of each other pursuant to this Agreement, and
neither shall have the power to bind or obligate the other except as set forth
herein.  In all respects, the status of Manager to Owner under this Agreement is
that of an independent contractor.
 
8.14     No Third-Party Rights.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as shall
inure to any Person entitled to indemnification under Section 6.5, 8.4 or 8.5
and to a successor or permitted assignee pursuant to Section 8.3.
 
8.15    Ownership of Proprietary Property.  The Manager retains ownership of and
reserves all Intellectual Property Rights in the Proprietary Property.  To the
extent that Owner has


-22-



--------------------------------------------------------------------------------




or obtains any claim to any right, title or interest in the Proprietary
Property, including without limitation in any suggestions, enhancements or
contributions that Owner may provide regarding the Proprietary Property, Owner
hereby assigns and transfers exclusively to the Manager all right, title and
interest, including all Intellectual Property Rights, free and clear of any
liens, encumbrances or licenses in favor of Owner or any other party, in and to
the Proprietary Property.  In addition, at the Manager’s expense, Owner will
perform any acts that may be deemed desirable by the Manager to evidence more
fully the transfer of ownership of right, title and interest in the Proprietary
Property to the Manager, including but not limited to the execution of any
instruments or documents now or hereafter requested by the Manager to perfect,
defend or confirm the assignment described herein, in a form determined by the
Manager.
 
8.16    The Lightstone Name. The Manager and its Affiliates have or may have a
proprietary interest in the name “Lightstone”. The Manager hereby grants to
Owner, to the extent of any proprietary interest the Manager may have in the
name “Lightstone”, a non-transferable, non-assignable, non-exclusive,
royalty-free right and license to use the name “Lightstone” during the term of
this Agreement. Owner agrees that the Manager and its Affiliates will have the
right to approve any use by Owner of the name “Lightstone”, such approval not to
be unreasonably withheld or delayed. Accordingly, and in recognition of this
right, if at any time Owner ceases to retain the Manager or one of its
Affiliates to perform services for Owner, Owner will, promptly after receipt of
a written request from the Manager, cease to conduct business under or use the
name “Lightstone” or any derivative thereof and Owner shall change its name and
the names of any of its subsidiaries to a name that does not contain the name
“Lightstone” or any other word or words that might, in the reasonable discretion
of the Manager, be susceptible of indication of some form of relationship
between Owner and the Manager or any its Affiliates. At such time, Owner also
will make any changes to any trademarks, servicemarks or other marks necessary
to remove any references to the word “Lightstone”. Consistent with the
foregoing, it is specifically recognized that the Manager or one or more of its
Affiliates has in the past and may in the future organize, sponsor or otherwise
permit to exist other investment vehicles (including vehicles for investment in
real estate) and financial and service organizations having the name
“Lightstone” as a part of their name, all without the need for any consent (and
without the right to object thereto) by Owner. Neither the Manager nor any of
its Affiliates makes any representation or warranty, express or implied, with
respect to the name “Lightstone” licensed hereunder or the use thereof
(including, without limitation, as to whether the use of the name “Lightstone”
will be free from infringement of the intellectual property rights of third
parties). Notwithstanding the preceding, the Manager represents and warrants
that it is not aware of any pending claims or litigation or of any claims
threatened in writing regarding the use or ownership of the name “Lightstone”.


8.17    Non-Solicitation.  During the period commencing on the date on which
this Agreement is entered into and ending one year following the termination of
this Agreement, Owner shall not, without Manager’s prior written consent,
directly or indirectly, (a) solicit or encourage any person to leave the
employment or other service of Manager or its affiliates, or (b) hire, on behalf
of Owner or any other person or entity, any person who has within the prior year
left his or her employment with Manager or its affiliates.  During the period
commencing on the date hereof through and ending one year following the
termination of this Agreement, Owner


-23-



--------------------------------------------------------------------------------




shall not, whether for its own account or for the account of any other person,
firm, corporation or other business organization, intentionally interfere with
the relationship of Manager or its affiliates with, or endeavor to entice away
from Manager or its affiliates, any person who during the term of the Agreement
is, or during the preceding one-year period was, a customer of Manager its
affiliates.  Notwithstanding the foregoing, the obligations of Owner under this
section shall be waived and shall not apply in the following circumstances:


(i)      (A) Manager files for a voluntary petition under Title 11 of the United
States Code, 11 U.S.C. §101, et seq., as amended from time to time, or any
successor statute or statutes (the “Bankruptcy Code”) Code or any other Federal
or state bankruptcy, receivership or insolvency law; or  (B)  an involuntary
petition is filed against Manager under the Bankruptcy Code or any other Federal
or state bankruptcy, receivership or insolvency law, and such petition or
proceeding has not been dismissed or terminated within 60 days of such filing;
or
 
(ii)       in the event Manager either (A) terminates this Agreement pursuant to
Section 7.1 because Manager is no longer in the business of providing property
management services, or (B) materially breaches its obligations to provide the
services set forth herein, and such material breach continues uncured for 15
business days after the date Owner has given Manager written notice of such
material breach pursuant to Section 8.1.


8.18    Rules of Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement.  The recitals constitute an integral
part of this Agreement and hereby are incorporated by reference in this Section
8.18.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.  Whenever the words “include”,
“includes”, “including” or “such as” are used in this Agreement, they shall be
deemed to be followed by the words “, but not limited to,”, whether or not they
are in fact followed by those words or words of like import.


 
[The remainder of this page has been intentionally left blank.]
 
 




-24-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Property Management and
Leasing Agreement as of the date first above written.
 
BEHRINGER HARVARD OPPORTUNITY
REIT II, INC.


By:     /s/ Andreas K. Bremer        
Name: Andreas K. Bremer
Title:     Chairman of the Special Committee and Authorized Signatory






BEHRINGER HARVARD OPPORTUNITY
OP II, LP


By:    BHO II, Inc., its general partner


By:     /s/ Thomas P. Kennedy    
Name: Thomas P. Kennedy
Title:     President






[Signature Page to the Property Management and Leasing Agreement]




EAST\140686412.1

--------------------------------------------------------------------------------





LSG-BH II Property Manager LLC




By:     /s/ David Lichtenstein    
Name: David Lichtenstein
Title:     Authorized Signatory




[Signature Page to the Property Management and Leasing Agreement]







--------------------------------------------------------------------------------








-27-



--------------------------------------------------------------------------------





GARDENS MEDICAL PAVILION, LLC


By:     /s/ Thomas P. Kennedy    


Name:     Thomas P. Kennedy
Title:     President




22 EXCHANGE STUDENT HOUSING, LLC


By:     22 Exchange, LLC
its Sole Member


By:     /s/ Thomas P. Kennedy    


Name:     Thomas P. Kennedy
Title: President


SL PARKSIDE APTS, LLC


By:    SL Parkside Holding, LLC
its Managing Member


By:     /s/ Thomas P. Kennedy    


Name: Thomas P. Kennedy
Title:     President






















 




[Signature Page to the Property Management and Leasing Agreement]







--------------------------------------------------------------------------------





SCHEDULE A


Current Owners and Properties


Owner
Property
Gardens Medical Pavilion, LLC
Gardens Medical Pavilion
 
 












--------------------------------------------------------------------------------




 SCHEDULE B


Delayed Consent Owners and Properties




Owner
Property
22 Exchange Student Housing, LLC
22 Exchange
SL Parkside Apts, LLC
Parkside Apartments
 
 
















--------------------------------------------------------------------------------





 SCHEDULE C


Minority JV Owners and Properties






Owner
Property
Behringer Harvard Arbors, LLC
Arbors Harbor Town
Behringer Harvard Margate, LLC
Lakes of Margate
Behringer Harvard/Scion UGA, LLC
River Club and the Townhomes at Rover Club







A-1
 

--------------------------------------------------------------------------------





EXHIBIT A
Form of Property Amendment


Reference is hereby made to the Property Management and Leasing Agreement dated
as of [   ], 2017, among BEHRINGER HARVARD OPPORTUNITY REIT II, INC., a Maryland
corporation, BEHRINGER HARVARD OPPORTUNITY OP II LP, a Texas limited
partnership, the Existing Owner Signatories (as defined therein) and LSG-BH II
PROPERTY MANAGER LLC, a Delaware limited liability company and the other parties
thereto (as the same may be amended or amended and restated from time to time,
the “Management Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Management Agreement.
 
Property Description:
 
 
 
 
 
 
Legal Name of Owner:
 
 
Jurisdiction of Organization/Incorporation:
 
 
Services to be Provided (if other than in Management Agreement):
 
 
 
 
 
 
 
 
 
 
 
 
Alterations to basic terms and conditions of Management Agreement (if any):
 
 
 
 
 
 
 
 
 
 
 

 


A-1
 

--------------------------------------------------------------------------------




The undersigned hereby agrees that upon the execution of this Property
Amendment, it shall become a party to the Management Agreement as an Owner and
shall be fully bound by, and subject to, all the agreements, covenants, terms
and conditions of the Management Agreement as an Owner as though an original
party thereto.




 Manager:
LSG-BH II Property Manager LLC
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Owner:
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 

 




A-2



--------------------------------------------------------------------------------





EXHIBIT B
Form of Joinder


Reference is hereby made to the Property Management and Leasing Agreement dated
as of [   ], 2017, among BEHRINGER HARVARD OPPORTUNITY REIT II, INC., a Maryland
corporation, BEHRINGER HARVARD OPPORTUNITY OP II LP, a Texas limited
partnership, the Existing Owner Signatories (as defined therein) and LSG-BH II
PROPERTY MANAGER LLC, a Delaware limited liability company and the other parties
thereto (as the same may be amended or amended and restated from time to time,
the “Management Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Management Agreement.
 
 
The undersigned hereby agrees that upon the execution of this Joinder, it shall
become a party to the Management Agreement as an Owner and shall be fully bound
by, and subject to, all the agreements, covenants, terms and conditions of the
Management Agreement as an Owner as though an original party thereto.




 Manager:
LSG-BH II Property Manager LLC
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Owner:
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 

 




B-1
 